B. E. SAEFOLD, J.
Is a jury certificate such a claim against the county as may be paid by the county treasurer Without the previous allowance of the commissioners court ? There would be no difficulty in the question, were it not for the provision in section 4345 of the Revised Code, making them receivable in payment of county dues. The certificate of the clerk is not an adjudication by any court of the correctness of the claim and the liability of the county. Unless its receivability in payment of county dues is inconsistent with its presentation to the commissioners court, it must be presented and allowed before the treasurer is authorized to pay it, because all claims against the county must be adjudicated by some competent judicial tribunal before they can be paid. — Rev. Code, §§ 926, 907; Dale County v. Gunter, January term, 1871. Upon the allowance of a claim by the commissioners court, the probate judge is required to give the claimant a warrant upon the treasury for the amount allowed. — Rev. Code, 907. Claims so allowed necessarily become merged in the warrant, if it be taken, otherwise, there would be two vouchers for the same debt. But suppose the claim is a jury certificate, and the complainant prefers to retain it in order to settle with the tax collector. There is no prohibition against his doing so, and thus its capability of paying county dues is undiminished; his choice of using it either way is unimpaired.
*72The inference against the necessity of presentation and allowance authorized by section 4345, is at least neutralized by the contrary one that may be drawn from the “Form of keeping County Treasurer’s Accounts,” on page 259 of the Revised Code, which is a law. There the “ Register of Claims” contains a jury certificate with the date of its allowance.
Ample redress is provided against the treasurer, if he fails to pay on demand an allowed claim. — Revised Code, § 930.
The judgment is reversed, but the cause is not remanded. The appellee will be charged with the costs of this court and of the circuit court.